DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
The recited limitation “means for adjusting a distance between the trigger plate and the locking plate” meets the criteria for being treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, where support for the function is found in paragraph 62 of the specification originally filed March 12, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 8,523,250 to Chen et al.
	Chen et al. disclose a lock assembly for a door, comprising: a lock body (figure 1) having a housing (1); a first deadbolt (see below) supported in the housing for movement between a retracted position and an extended position and biased toward the extended position by a spring mounted in the housing; and a trigger mechanism (figure 2) mounted on the door remote from the lock body for engagement with a door jamb (portion of the door frame the trigger contacts 

    PNG
    media_image1.png
    565
    806
    media_image1.png
    Greyscale

	Chen et al. also disclose a bolt locking arm (see reproduced figure below) operatively coupled to the deadbolt and supported in the housing for movement between an unlocked position permitting movement of the deadbolt from the extended position to the retracted position and a locked position preventing movement of the deadbolt from the extended position to the retracted position, wherein movement of the deadbolt from the retracted position to the extended position causes pivoting of the bolt locking arm from the unlocked position to the locked position column 2, line 53-column 3, line 3), as in claim 2.


    PNG
    media_image2.png
    564
    447
    media_image2.png
    Greyscale

	
Chen et al. further disclose an inner spindle cam (13, see reproduced figure above) rotatably supported in the housing and coupled to the deadbolt and the bolt locking arm so that rearward rotation of the inner spindle cam with respect to a front side of the housing causes pivoting of the bolt locking arm from the locked position to the unlocked position and movement of the deadbolt from the extended position to the retracted position (column 2, line 53-column 3, line 3), as in claim 3, as well as a bolt locking arm actuator (see reproduced figure above) pivotally supported in the housing and coupled to the bolt locking arm, the bolt locking arm actuator adapted to pivot in response to engagement by a cam (see reproduced figure above) of a key cylinder securely positioned in an opening in a side wall of the housing thereby cause 
	Chen et al. additionally disclose the trigger mechanism comprises a base plate and an upper plate connected in spaced apart and parallel relation, a locking plate received between the base plate and the upper plate and pivotable between an upper position and a lower position, and a trigger plate, adapted to cause pivoting of the locking plate from the upper position to the lower position in response to engagement of the trigger plate with the doorjamb (respective plates shown in reproduced figure below), said base plate, upper plate and locking plate respectively provided with apertures for slidingly receiving the deadbolt therein, wherein in the upper position of the locking plate the deadbolt is held in the retracted position by engagement with an edge of the aperture of the locking plate and in the lower position of the locking plate movement of the deadbolt through the apertures from the retracted to the extended position is permitted (column 3, lines 4-26), as in claim 7, wherein means for adjusting a distance between the trigger plate and the locking plate at which the trigger plate engages the locking plate in response to 

    PNG
    media_image3.png
    399
    399
    media_image3.png
    Greyscale


Chen et al. also disclose a second deadbolt (upper bolt 21) supported in the housing for movement between a retracted position and an extended position, said first and second deadbolts being coupled for simultaneous movement between their respective retracted and extended positions, and so coupled that movement of the second deadbolt from its retracted position to its extended position is blocked when the first deadbolt is held in its retracted position (column 2, line 53-column 3, line 3), as in claim 9, further comprising a third deadbolt (lower bolt 21) supported in the housing for movement between a retracted and an extended position, said first, second and third deadbolts being coupled for simultaneous movement between their respective retracted and extended positions, and so coupled that movement of the second and third 

	Chen et al. further disclose a lock assembly, comprising: a lock body (figure 1) comprising a housing (1); first and second deadbolts (see below;  upper bolt 21) supported in the housing for movement between respective retracted and extended positions and coupled for simultaneous movement between the respective retracted and extended positions and so coupled that movement of the second deadbolt from the retracted to the extended position is blocked when the first deadbolt is held in its retracted position; a spring (see below) mounted in the housing and biasing the first deadbolt toward its extended position; and a trigger mechanism (figure 2) mounted on the door remote from the lock body for engagement with a door jamb (portion of the door frame the trigger contacts during closing operation) upon closure of the door, said trigger mechanism adapted to hold the second deadbolt in the retracted position in opposition to a spring bias (see below) when the door is open, and to permit movement of the second deadbolt to the extended position upon engagement of the trigger mechanism with the doorjamb (column 3, line 4-16), as in claim 11.

    PNG
    media_image1.png
    565
    806
    media_image1.png
    Greyscale


Chen et al. additionally disclose a third deadbolt (lower bolt 21) supported in the housing for movement between a retracted position and an extended position, said first, second and third deadbolts being coupled for simultaneous movement between their respective retracted and extended positions, and so coupled that movement of the second and third deadbolts from their respective retracted positions to their extended positions is blocked when the first deadbolt is held in its retracted position (column 2, line 53-column 3, line 3), as in claim 12.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., as applied above.
Chen et al. discloses the invention substantially as claimed.  However, Chen et al. does not disclose two spindle cams, one being an inner cam and one being an outer cam.  It is common knowledge in the prior art to have two, separate spindle cams, one for an inner handle and one for an outer handle in the same field of endeavor for the purpose of independent actuation of a door lock from either the outside or the inside of a door.  It would have been obvious to one having ordinary skill in the art at the time the invention was made duplicate the spindle by having an outer spindle cam rotatably supported in the housing independently of the inner spindle cam and coupled to the deadbolt and the bolt locking arm so that rearward rotation of the outer spindle cam with respect to the front side of the housing causes pivoting of the bolt locking arm from the locked to the unlocked position and movement of the deadbolt from the extended position to the retracted position in order to have independent actuation of the door lock, allowing one side of the door to actuate the bolt, while the opposed side of the door remains .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the first, second and third deadbolts are coupled to each other by a gear member rotatably supported in the housing, wherein rotation of the gear member in a CW direction causes movement of the deadbolts from their respective extended positions to their retracted positions and CCW rotation of the gear member causes movement of the first, second and third deadbolts from their respective retracted positions to their extended positions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to automatic door lock assemblies:
U.S. Patent Application Publication Number 2020/0277813 to Schaeffer et al.; U.S. Patent Number 10,927,571 to Bartholdi; U.S. Patent Number 8,979,140 to Tien; U.S. Patent Number 8,191,937 to Lin; U.S. Patent Number 7,055,871 to Toledo et al.; U.S. Patent Number 6,138,485 to Fuss; U.S. Patent Number 5,373,716 to MacNeil et al.; U.S. Patent Number 4,478,444 to Kurz et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 3, 2021